DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-3 and 5-20 are currently pending for examination.

Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered.

From pages 8-11, under section “II”, the applicant argues Alizadeh fails to teach the claim limitation “wherein the one or more traces comprise at least one trace having a plurality of conductive yarns integrally interwoven or knitted with the functional yarns of at least one of the one or more textile sensors” recited in claims 1 and 13 because Alizadeh does not disclose the conductive threads of electronic circuits 17 and the conductive threads of the sensors 18 are knitted or weaved together. The applicant argues the conductive threads of the electronic circuit 17 merely knitted with the fiber of the textile 19 instead of the conductive threads of the sensor 18.
In response, Alizadeh at paragraph [0032] discloses:
“The signals are transmitted between the  sensors/actuators 18 and the controller 14 via one or more electronic circuits 17 connecting the controller 14 to each of the sensors/actuators 18. It is also recognized that the electronic circuits 17 can also be between individual sensors/actuators 18, as desired. As further described below, the sensors/actuators 18 can be textile based, i.e. incorporated via knitting/weaving as part of the fabric layer of the body 19, formed as a plurality of threads of electrically conductive and optionally non-conductive properties). Further, the electronic circuits 17 (e.g. electrically conductive threads) can also be incorporated (e.g. knitting/weaving) into the fabric layer of the body 19.”.
 	Alizadeh’s disclosures at Fig. 2 and paragraph [0032] appear to teach the claim limitation because the claim limitation does not expressly require the traces of the circuit and the yarns of the sensor to be integrally interwoven or knitted directly with each other. Therefore, the teachings of the conductive threads/traces of the circuit and the conductive threads/yarn of the sensor knitted together into the fabric of the textile to form a complete electronic circuit are sufficient to teach the claim limitation.
	Also, Alizadeh at paragraph [0064] discloses:
“FIG. 19 shows an exemplary knitted configuration  of a network of electrically conductive fibres 3505 in, for example, a segment of an electrically conductive circuit 17 and/or sensor/actuator 18 (see FIG. 1).” and 
 	paragraph [0065] discloses:
“In the embodiment shown in FIG. 19, the electric  signal continues to be transmitted from junction point 3510 along conductive fibre 3502 until it reaches connection point 3511. Here, the electric signal propagates laterally (e.g. transverse) from conductive fibre 3502 into conductive fibre 3509 because conductive fibre 3509 can conduct electricity. Connection point 3511 can refer to any point where adjacent conductive fibres (e.g. 3502 and 3509) are contacting each other (e.g. touching). In the embodiment shown in FIG. 19, conductive fibre 3502 and conductive fibre 3509 are shown as being interlaced by being knitted together. Again, knitting is only one exemplary embodiment of interlacing adjacent conductive fibres. The electric signal continues to be transmitted from connection point 3511 along the electric pathway to connector 3504. At least one fibre of network 3505 is attached to connector 3504 to transmit the electric signal from the electric pathway (e.g. network 3505) to connector 3504. Connector 3504 is connected to a power source (not shown) to complete the electric circuit.”.
 	According to the recited figures and paragraphs, Alizadeh clearly illustrated how the conductive threads/yarns of the sensor and conductive threads/traces of the electronic circuit are interlaced/interwoven together to form a direct connection. For example, the conductive thread/trace of the electronic circuit 17, 3502 coming from the controller 14, 3508 is interlaced with the conductive thread/yarn of the sensor 18, 3509 to form a complete electronic circuit. 
 	Therefore, claims 1 and 13 are remain rejected based on the reasons provided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8-17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alizadeh (Pub. No.: US 2021/0204877 A1).

Regarding claim 1, Alizadeh teaches a wearable device (Fig. 2, textile based computing platform 10), comprising: 
a wearable textile body comprising a plurality of interwoven or knitted yarns (Fig. 2, para [0032], “Referring again to FIG. 2, the textile computing platform 10 includes a textile/fabric body 19  (e.g. woven and/or knitted, seamed and/or seamless, as desired) that can have a plurality of zones 14,16.”); 
one or more textile sensors each located at an area on the wearable textile body (Fig. 2, sensor 18), each textile sensor comprising a plurality of functional yarns integrally interwoven or knitted with the yarns of the wearable textile body at the located area (para [0051]-[0055]. The sensors are yarns woven to the textile); and 
an interface communicatively coupled with the one or more textile sensors (Fig 2, Fig, 16, connector 52, para [0045], “Referring to FIG. 16, shown is an electrical connector 52 mounted on the body 19 and coupled to the electrical circuits 17 (see FIG. 2). As such, the controller 14 can be mounted on a substrate 54 (e.g. a strap) and can have a mating electrical connector 56 for electrically connecting to the electrical connector 52.”); and
one or more traces connecting the one or more textile sensors to the interface (Fig. 2, electrical circuits or wires 17),
wherein the one or more traces comprise at least one trace having a plurality of conductive yarns integrally interwoven or knitted with the functional yarns of at least one of the one or more textile sensors (Fig. 19, and para [0032], “The signals are transmitted between the sensors/actuators 18 and the controller 14 via one or more electronic circuits 17 connecting the controller 14 to each of the sensors/actuators 18. It is also recognized that the electronic circuits 17 can also be between individual sensors/actuators 18, as desired. As further described below, the sensors/actuators 18 can be textile based, i.e. incorporated via knitting/weaving as part of the fabric layer of the body 19, formed as a plurality of threads of electrically conductive and optionally non-conductive properties). Further, the electronic circuits 17 (e.g. electrically conductive threads) can also be incorporated (e.g. knitting/weaving) into the fabric layer of the body 19.” and para [0064], “FIG. 19 shows an exemplary knitted configuration of a network of electrically conductive fibres 3505 in, for example, a segment of an electrically conductive circuit 17 and/or sensor/actuator 18 (see FIG. 1).” and para [0065] “In the embodiment shown in FIG. 19, the electric signal continues to be transmitted from junction point 3510 along conductive fibre 3502 until it reaches connection point 3511. Here, the electric signal propagates laterally (e.g. transverse) from conductive fibre 3502 into conductive fibre 3509 because conductive fibre 3509 can conduct electricity. Connection point 3511 can refer to any point where adjacent conductive fibres (e.g. 3502 and 3509) are contacting each other (e.g. touching). In the embodiment shown in FIG. 19, conductive fibre 3502 and conductive fibre 3509 are shown as being interlaced by being knitted together. Again, knitting is only one exemplary embodiment of interlacing adjacent conductive fibres. The electric signal continues to be transmitted from connection point 3511 along the electric pathway to connector 3504. At least one fibre of network 3505 is attached to connector 3504 to transmit the electric signal from the electric pathway (e.g. network 3505) to connector 3504. Connector 3504 is connected to a power source (not shown) to complete the electric circuit.”. The conductive threads of the electronic circuit 17, 3502 and the conductive threads of the sensor 18, 3509 are interlaced together to form a complete electronic circuit.).  

Regarding claim 2, Alizadeh teaches the wearable device of claim 1, wherein the functional yarns of at least one of the one or more textile sensors comprise conductive yarns (para [0058], “As such, it is recognized that the electrodes as sensors 18 can be composed of conductive yarn/fibres (e.g. knitted, woven, embroidery using conductive fibres—e.g. silver wire/threads) of the body 19, as desired.”) and the interface is in electrically conductive contact with the at least one of the one or more textile sensors (Fig. 12, para [0045], “Referring to FIG. 16, shown is an electrical connector 52 mounted on the body 19 and coupled to the electrical circuits 17 (see FIG. 2). As such, the controller 14 can be mounted on a substrate 54 (e.g. a strap) and can have a mating electrical connector 56 for electrically connecting to the electrical connector 52.”. The connector 52 connects to the sensor 18 via electrical circuit 17).  

Regarding claim 3, Alizadeh teaches the wearable device of claim 1, wherein the one or more textile sensors comprise two textile sensors each comprising a plurality of conductive yarns, and the interface is in electrically conductive contact with the two textile sensors (Fig. 2 shows two or more sensors 18 are connected to the connector 52 of the controller 14 via a plurality of electrical circuits 17).  

Regarding claim 5, Alizadeh teaches the wearable device of claim 1, wherein the at least one trace is first trace, and the one or more traces comprises a second trace which comprises a plurality of conductive yarns integrally interwoven or knitted with or attached to the yarns of the wearable textile body (para [0032], “Further, the electronic circuits 17 (e.g. electrically conductive threads) can also be incorporated (e.g. knitting/weaving) into the fabric layer of the body 19.”).  

Regarding claim 6, Alizadeh teaches the wearable device of claim 1, wherein the functional yarns of the at least one of the one or more textile sensors comprise conductive yarns (para [0058], “As such, it is recognized that the electrodes as sensors 18 can be composed of conductive yarn/fibres (e.g. knitted, woven, embroidery using conductive fibres—e.g. silver wire/threads) of the body 19, as desired.”), and the conductive yarns of the at least one trace are integrally interwoven or knitted with the conductive yarns of the at least one of the one or more textile sensors (para [0064], “FIG. 19 shows an exemplary knitted configuration of a network of electrically conductive fibres 3505 in, for example, a segment of an electrically conductive circuit 17 and/or sensor/actuator 18 (see FIG. 1).” and para [0065]. The conductive threads of the electronic circuit 17, 3502 and the conductive threads of the sensor 18, 3509 are interlaced together to form a complete electronic circuit.).  

Regarding claim 8, Alizadeh teaches the wearable device of claim 1, wherein the interface comprises a docking station and a plurality of contacts electrically connected to the textile sensors (Fig. 16, para [0045], “Referring to FIG. 16, shown is an electrical connector 52 mounted on the body 19 and coupled to the electrical circuits 17 (see FIG. 2). As such, the controller 14 can be mounted on a substrate 54 (e.g. a strap) and can have a mating electrical connector 56 for electrically connecting to the electrical connector 52.”. The connector 52 docks the electrical connector 56 to connect the controller with the sensors).  

Regarding claim 9, Alizadeh teaches the wearable device of claim 1, wherein the plurality of functional yarns of the textile sensor comprises conductive yarns, pressure yarns, strain yarns, tension yarns, or a combination of two or more different functional yarns (para [0051]-[0054]).  

Regarding claim 10, Alizadeh teaches the wearable device of claim 1, wherein the functional yarns of the textile sensor each comprises a plurality of conductive fibers, pressure fibers, strain fibers, tension fibers, or a combination of fibers of two or more different functional yarns (para [0051]-[0054]), twisted or interlaced together (Fig. 20).  

Regarding claim 11, Alizadeh teaches the wearable device of claim 1, wherein the wearable textile body is in a form of a sweatshirt, a T-shirt, a long sleeve T-shirt, underwear, a hat, or a wearable band (para [0030], “For example, the textile computing platforms 10 can also be referred to as a wrist sleeve 10, a knee sleeve 10, a shoulder sleeve 10, an ankle sleeve 10, a hip sleeve 10, a neck sleeve 10, etc. It is also recognized that the textile computing platform 10 can be incorporated as part of a larger garment 11 (e.g. a pair of briefs 11 as shown in ghosted view for demonstration purposes only). It is recognized that the garment 11 could also be a shirt, pants, a body suit, as desired.”).  

Regarding claim 12, Alizadeh teaches the wearable device of claim 1, wherein the one or more textile sensors are configured to detect one or more of electrocardiogram (ECG) signals, maternal heart rate (MHR) signals, fetal heart rate (FHR) signals, electromyogram (EMG) signals, Electroencephalogram (EEG) signals, pressure signals, tension signals, or strain signals (para [0041], for example, the sensor 18 measures ECG).

Regarding claim 13, Alizadeh teaches a system, comprising: 
a wearable device comprising: 
 	a wearable textile body comprising a plurality of interwoven or knitted yarns; 
 	one or more textile sensors each located at an area on the wearable textile body, each textile sensor comprising a plurality of functional yarns integrally interwoven or knitted with the yarns of the wearable textile body at the located area; 
 	an interface communicatively coupled with the one or more textile sensors; and
	one or more traces connecting the one or more textile sensors to the interface,
 	wherein the one or more traces comprise at least one trace having a plurality of conductive yarns integrally interwoven or knitted with the functional yarns of at least one of the one or more textile sensors  (The wearable device is similar to the wearable device of claim 1. Therefore, it is rejected for the same reasons); and 
a control module (fig. 2, controller 14), comprising: 
 	an interface to receive signals from the wearable device (Fig. 16, electrical connector 56); 
 	a memory for storing the received signals or data; and 
 	a processor coupled with the memory and to process the received signals (para [0062], “The controller 14 can be embodied as a computer device including a computer processor, a memory for executing stored instructions for receiving and processing of data obtained from the sensors 18”).  

Regarding claim 14, recites a limitation that is similar to claim 2. Therefore, it is rejected for the same reasons.

Regarding claim 15, recites a limitation that is similar to claim 3. Therefore, it is rejected for the same reasons.

Regarding claim 16, recites a limitation that is similar to claim 5. Therefore, it is rejected for the same reasons.

Regarding claim 17, recites a limitation that is similar to claim 6. Therefore, it is rejected for the same reasons.

Regarding claim 19, Alizadeh teaches the system of claim 13, wherein the interface of the wearable device comprises a docking station for accommodating the control module and a plurality of contacts for connection with a plurality of corresponding contacts of the interface of the control module (Fig. 16, para [0045], “Referring to FIG. 16, shown is an electrical connector 52 mounted on the body 19 and coupled to the electrical circuits 17 (see FIG. 2). As such, the controller 14 can be mounted on a substrate 54 (e.g. a strap) and can have a mating electrical connector 56 for electrically connecting to the electrical connector 52.”. The connector 52 docks the electrical connector 56 to connect the controller with the sensors).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Alizadeh (Pub. No.: US 2021/0204877 A1).

Regarding claim 7, Alizadeh teaches the wearable device of claim 1, wherein the one or more textile sensors comprise one or more textile sensors each comprising a plurality of conductive yarns, and the one or more traces comprise one or more traces each having a plurality of conductive yarns integrally interwoven or knitted with or attached to the conductive yarns of one textile sensor of the ten textile sensors and connecting the one textile sensor to the interface (Fig. 2).  
Alizadeh teaches the textile comprises of one or more sensors and each one or more sensors comprises of one electrical circuit in connection with the connector of the controller but fails to expressly teach ten textile sensors and ten traces. 
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of claimed invention to modify Alizadeh’s one or more textile sensors to ten textile sensors and each textile sensor with a trace, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 18, recites a limitation that is similar to claim 7. Therefore, it is rejected for the same reasons.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Alizadeh (Pub. No.: US 2021/0204877 A1) in view of Varadan (Pub. No.:  US 2013/0281795 A1). 

Regarding claim 20, Alizadeh teaches the system of claim 13, wherein the interface of the control module is a first interface (Fig. 16, electrical connector 56), and the control module further comprising:
one or more sensors (para [0040], “As further discussed below, the controller 14 can also contain sensors 18 (e.g. non-textile based sensors) such as but not limited to accelerometers 18 for detecting the movements of the wearer such as but not limited to walking, standing, lying, and sitting—e.g. associated with roll, pitch and yaw movements).”); and 
a second interface to communicate with a smart device or a server (para [0062], “The controller 14 can be embodied as a computer device including a computer processor, a memory for executing stored instructions for receiving and processing of data obtained from the sensors 18, as well as communicating via a network interface with a network 25 and external computing device 23 (e.g. Wi-Fi, Bluetooth, attached wired cable, etc.) as well as sending and receiving electrical signals from the sensors 18.”).
Alizadeh fails to teach the controller comprises of a GPS unit.
However, in the same field of wearable textile, Varadan teaches a control module of the wearable textile include a GPS module.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of claimed invention to modify Alizadeh’s controller with a GPS device to easily track the location of the wearer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Shoshani (Pub. No.: US 2017/0014073 A1) teaches a smart garment configured to measure biometric information of the wearer.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZHEN Y WU/Primary Examiner, Art Unit 2685